Citation Nr: 1702518	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  07-21 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for vitiligo, to include as due to exposure to Agent Orange, or as secondary to service-connected diabetes mellitus, type II, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.

This matter came to the Board of Veterans' Appeals (Board) from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2010, a videoconference hearing was held before the undersigned; the transcript is of record.

In June 2010, October 2011, and August 2013, this matter was remanded for further development.  

In September 2014, the Board denied entitlement to service connection for vitiligo.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a May 2016 Memorandum Decision and Order, the decision was vacated and remanded for action consistent with the decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court determined that the Board erred in relying on the November 2011 VA examiner's opinion that the Veteran's vitiligo is not proximately due to or the result of his diabetes mellitus, type II.  05/25/2016 VBMS, CAVC Decision.  Specifically, the Court found that the examiner's findings were inconsistent in that the examiner relied on the Veteran's lay assertions that his vitiligo began in the 1970s in finding that his vitiligo was not due to diabetes mellitus, type II, but failed to consider his lay assertion of an onset in the 1970s when discussing aggravation.  Id. at 51.  With regard to aggravation, the examiner failed to discuss symptoms prior to September 2002.  Id.  Thus, remand is necessary to obtain another opinion. 

The Veteran asserts that treatise materials that he submitted in September 2011 support the theory of a relationship between vitiligo and his service-connected PTSD.  08/15/2011 VBMS, Correspondence.  While the Court found that the Veteran had not previously advanced the theory of entitlement to benefits for vitiligo as secondary to PTSD, such issue should also be addressed on remand.  Id. at 52.  

The Board also notes that subsequent to the Board's September 29, 2014 decision, the Veteran's previously missing service treatment records were associated with the virtual folder.  See 03/18/2015 VBMS, STR-Medical.  Such records should be considered by the examiner in formulating an opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA dermatology examination with a physician with appropriate expertise to determine the nature and etiology of his vitiligo.  The virtual folder should be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner is asked to respond to the following:

a)  Whether it is at least as likely as not (i.e., a likelihood of 
50 percent or more) that vitiligo manifested during active service or is otherwise due to active service.  

b) Whether it is at least as likely as not (i.e., a likelihood of 
50 percent or more) that vitiligo is caused by service-connected diabetes mellitus, type II.  

c)  Whether it is at least as likely as not (50 percent or greater probability) that vitiligo has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected diabetes mellitus, type II.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

d) Whether it is at least as likely as not (i.e., a likelihood of 
50 percent or more) that vitiligo is caused by service-connected PTSD.  

e)  Whether it is at least as likely as not (50 percent or greater probability) that vitiligo has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected PTSD.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2.  Thereafter, readjudicate the service connection issue, to include pursuant to 38 C.F.R. § 3.310(a)(b).  If the benefit sought is not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




